                                                                                  I                                                                           ,-r2
,';" -A.c.J~245H (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of l c/--. )



                                          lJNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                     v.

                             David Castillo-Garcia                                       Case Number:. 3:19-mj-21867

                                                                                        Francisco J Sanchez
                                                                                        Defendant's Attorney


   REGISTRATION NO. 74885179                                                                                                     FILED
   THE DEFENDANT:
    ~ pleaded guilty to count(s) 1 of Complaint
                                                                                                                                    MAY 0 9 2019
                                                 ~~~~~~~~~~~~~~~~~~~-+-~-+-~~~~



     D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the~ltt\"iimigolrense

   Title & Section                       Nature of Offense                                                                 Count Number(s)
   8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                       1

     D The defendant has been found not guilty on count(s)                            ~~~~~~~~~~~~~~~~



     D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ·
   imprisoned for a term of:

                                     D TIME SERVED                                           Ju
     ~   Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, May 9, 2019
                                                                                       Date of I position of Sentence


    Received           ~­
                   ousM                                                                                 ESTANLE        NE
                                                                                                       ATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                              3: l 9-mj-21867
